Citation Nr: 0840881	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974, including service in the Republic of Vietnam during the 
Vietnam Conflict.  The veteran passed away on April [redacted], 1995; 
at the time of his death, he was not receiving any type of VA 
compensation benefits.  The appellant is the veteran's 
purported widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in April 1995; the Certificate of Death 
listed the causes of the veteran death to be gastrointestinal 
hemorrhage due to or a consequence of cocaine intoxication.  

3.  At the time of death, the veteran was not in receipt of 
VA compensation benefits.

4.  The appellant now claims that the veteran was suffering 
from post-traumatic stress disorder (PTSD) and that this 
disorder led to his death.  He was not service-connected for 
PTSD.

5.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA claiming that during his 
lifetime, the veteran was suffering from post-traumatic 
stress disorder (PTSD).  She maintains that in order to cope 
with his mental disability, the veteran took and used drugs 
and alcohol.  Although the veteran died as a result of a 
gastrointestinal hemorrhage, the appellant claims that the 
veteran's mental disorder caused the veteran to use drugs 
which, in turn, resulted in cocaine intoxication that caused 
a gastrointestinal hemorrhage and the veteran's death.  She 
has now come before the VA requesting benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in July 2006.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the veteran's death and of her, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran was in the US Army and he was stationed in the 
Republic of Vietnam during the Vietnam Era.  It appears that 
he was a medic.  He was mustered out of the Army in August 
1971.  After the veteran was released from active duty, the 
record shows that he sought medical treatment at the Hines VA 
Medical Center (VAMC) in 1986.  The treatment records are for 
drug and alcohol treatment.  They do not show treatment for a 
psychiatric disorder such as PTSD.  

Approximately nine years after he received treatment for drug 
addiction, the veteran died.  The veteran's death occurred on 
April [redacted], 1995.  The Certificate of Death notes that the 
veteran's death was due to gastrointestinal hemorrhage.  
Cocaine intoxication was listed as contributing to the 
veteran's death.  At the time of his death, the veteran was 
not in receipt of VA compensation and pension benefits.  
Also, at the time of his death, the veteran did not have a 
claim before the VA requesting service connection for any 
type of disability, including PTSD.

Eleven years after the veteran passed away, the appellant 
submitted her claim for VA benefits.  In explaining her 
claim, the appellant has contended that the veteran was 
indeed suffering from PTSD that was related to his military 
service and that his PTSD caused or resulted in the veteran's 
death.  She further averred that the veteran used alcohol and 
drugs in order to cope with the stressors produced by 
Vietnam.  

The RO reviewed the appellant's claim and the veteran's 
available medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, the appellant expanded upon 
her contentions.  She basically stated that the veteran used 
alcohol and drugs because of his PTSD, and because he was 
despondent (as a result of his PTSD), he used too much 
cocaine which led to the development of a gastrointestinal 
hemorrhage that caused his death.  The appellant further 
implied that the veteran had suffered from PTSD from the time 
he returned from the Republic of Vietnam, and that he had 
been totally disabled many years prior to his death.

Despite the written statements provided by the appellant, the 
Board notes that none of the reports/records hints or 
insinuates that the veteran's death was related to or caused 
by his military service.  None of the documents supports the 
claims that even if service-connection had been granted for 
PTSD that the veteran died because of said PTSD.  
Additionally, the appellant has not provided an opinion from 
a VA or private physician insinuating that the veteran's 
death was related to his military service or to a possible 
service-connected disorder.

Despite the assertions made by the appellant, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2008).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient had not been diagnosed with PTSD prior to his death.  
Second, prior to his death, the veteran had not submitted a 
claim for benefits.  Moreover, when the veteran received 
treatment at the Hines VAMC in the mid-1980s, he did not 
receive treatment for a mental disorder that might be related 
to his military service.  There is also no indication from 
the veteran's medical records that he was exhibiting symptoms 
or manifestations of PTSD prior to his death.  The veteran's 
Certificate of Death does not list PTSD as causing, or 
contributing to, the veteran's death.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his military service 
or the symptoms produced by his purported PTSD.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


